Title: To John Adams from Edward Dilly, 3 May 1775
From: Dilly, Edward
To: Adams, John


     
      London May 3d 1775
      Dear Sir
     
     I have only One Moments opportunity of acknowledging your favor of the 30th of Decr and of informing you that the Packet inclosed was sent agreeable to direction. Every friend of Liberty and the English Constitution rejoice to hear of the Firmness and unanimity of our Brethren in America. By your own Virtue, Valor and Perseverance you are to expect a deliverance from the Yoke. Every attempt from the City of London has proved ineffectual. I have sent you an Answer to Dr. Johnson’s Pamphlet Taxation no Tyranny with the News Paper of this Day. Wishing you all success. I am most cordially Yours &c.
    